Title: From Thomas Jefferson to the Senate, 29 March 1802
From: Jefferson, Thomas
To: the Senate


            Gentlemen of the Senate.
            The Commissioners who were appointed to carry into execution the VIth. article of the treaty of Amity, Commerce and Navigation, between the US. and his Britannic majesty, having differed in opinion as to the objects of that article, and discontinued their proceedings, the Executive of the US. took early measures, by instructions to our Minister at the British court, to negociate explanations of that article. this mode of resolving the difficulty however proved unacceptable to the British government, which chose rather to avoid all further discussion and expence under that article, by fixing at a given sum the amount for which the US. should be held responsible under it. mr King was consequently authorised to meet this proposition; and a settlement in this way has been effected by a Convention entered into with the British government, and now communicated for your advice and consent, together with the instructions and correspondence relating to it. the greater part of these papers being originals, the return of them is requested at the convenience of the Senate.
            Th: Jefferson
              Mar. 29. 1802.
          